72371: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-28438: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72371


Short Caption:PARDEE HOMES OF NEVADA VS. WOLFRAMCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A632338Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/21/2017 / Kohl, JamesSP Status:Completed


Oral Argument:01/23/2019 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:01/23/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantPardee Homes of NevadaRory Kay
							(McDonald Carano LLP/Las Vegas)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						


RespondentAngela L. Limbocker-WilkesJames J. Jimmerson
							(The Jimmerson Law Firm, P.C)
						


RespondentJames WolframJames J. Jimmerson
							(The Jimmerson Law Firm, P.C)
						


RespondentWalter D. Wilkes and Angela L. Limbocker-Wilkes Living TrustJames J. Jimmerson
							(The Jimmerson Law Firm, P.C)
						





Docket Entries


DateTypeDescriptionPending?Document


02/16/2017Filing FeeFiling Fee Paid. $250.00 from McDonald Carano Wilson.  Check no. 26129.


02/16/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-05513




02/16/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-05533




02/21/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James Kohl.17-05938




03/08/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-07904




03/08/2017Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).17-07907




03/09/2017Docketing StatementFiled Pardee Homes of Nevada's Docketing Statement (Service on Settlement Judge Included).17-07941




03/22/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 17, 2017 at 9:30 am.17-09623




10/24/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-36523




10/30/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-37138




11/13/2017Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.17-38871




11/15/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/25/11, 08/27/12, 12/06/12, 04/26/13, 07/09/13, 07/23/13, 09/23/13, 10/23/13, 10/24/13, 10/28/13, 10/29/13, 10/30/13, 12/09/13, 12/10/13, 12/12/13, 12/13/13, 07/17/14, 07/31/14, 07/10/15, 01/15/16.To Court Reporter: None listed.17-39253




12/01/2017Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: 10/25/11, 08/27/12, 12/06/12, 04/26/13, 07/09/13, 07/23/13, 09/23/13, 10/23/13, 10/24/13, 10/28/13, 10/29/13, 10/30/13, 12/09/13, 12/10/13, 12/12/13, 12/13/13, 07/17/14, 07/31/14, 07/10/15, 01/15/16  To Court Reporter: Angela Campagna.17-41512




01/22/2018MotionFiled Stipulation to Extend Time to File Opening Brief (First Request).18-02946




01/22/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Opening Brief and Appendix due:  February 28, 2018.18-02978




01/31/2018TranscriptFiled Notice from Court Reporter. Loree Murray stating that the requested transcripts were delivered.  Dates of transcripts: 9/23/13, 10/24/13, 10/30/13, 12/13/13, 7/31/14 and 1/15/16.18-04242




01/31/2018TranscriptFiled Notice from Court Reporter. Angela Campagna stating that the requested transcripts were delivered.  Dates of transcripts: 12/10/13.18-04243




02/16/2018TranscriptFiled Notice from Court Reporter. Jennifer Church stating that the requested transcripts were delivered.  Dates of transcripts: 10/28/13; 12/12/13.18-06560




02/16/2018TranscriptFiled Notice from Court Reporter. Loree Murray stating that the requested transcripts were delivered.  Dates of transcripts: 10/29/13; 12/9/13.18-06570




02/16/2018TranscriptFiled Notice from Court Reporter. Jennifer Church stating that the requested transcripts were delivered.  Dates of transcripts: 12/6/12, 4/26/13, 7/9/13, 7/23/13, 10/23/13, 12/13/13, 7/10/15.18-06573




02/28/2018BriefFiled Appellant's Opening Brief.18-07879




02/28/2018MotionFiled Appellant's Motion to File Portions of Joint Appendix Under Seal.18-07883




02/28/2018AppendixFiled Joint Appendix - Volume 1 of 88.18-07889




02/28/2018AppendixFiled Joint Appendix - Volume 2 of 88.18-07890




02/28/2018AppendixFiled Joint Appendix - Volume 3 of 88.18-07893




02/28/2018AppendixFiled Joint Appendix - Volume 4 of 88.18-07894




02/28/2018AppendixFiled Joint Appendix - Volume 5 of 88.18-07897




02/28/2018AppendixFiled Joint Appendix - Volume 6 of 88.18-07901




02/28/2018AppendixFiled Joint Appendix - Volume 7 of 88.18-07904




02/28/2018AppendixFiled Joint Appendix - Volume 8 of 88.18-07908




02/28/2018AppendixFiled Joint Appendix - Volume 9 of 88.18-07909




02/28/2018AppendixFiled Joint Appendix - Volume 10 of 88.18-07910




02/28/2018AppendixFiled Joint Appendix - Volume 11 of 88.18-07912




02/28/2018AppendixFiled Joint Appendix - Volume 12 of 88.18-07913




02/28/2018AppendixFiled Joint Appendix - Volume 13 of 88.18-07914




02/28/2018AppendixFiled Joint Appendix - Volume 14 of 88.18-07915




02/28/2018AppendixFiled Joint Appendix - Volume 15 of 88.18-07917




02/28/2018AppendixFiled Joint Appendix - Volume 16 of 88.18-07922




02/28/2018AppendixFiled Joint Appendix - Volume 17 of 88.18-07924




02/28/2018AppendixFiled Joint Appendix - Volume 18 of 88.18-07925




02/28/2018AppendixFiled Joint Appendix - Volume 19 of 88.18-07926




02/28/2018AppendixFiled Joint Appendix - Volume 20 of 88.18-07929




02/28/2018AppendixFiled Joint Appendix - Volume 21 of 88.18-07930




02/28/2018AppendixFiled Joint Appendix - Volume 22 of 88.18-07931




02/28/2018AppendixFiled Joint Appendix - Volume 23 of 88.18-07932




02/28/2018AppendixFiled Joint Appendix - Volume 24 of 88.18-07933




02/28/2018AppendixFiled Joint Appendix - Volume 25 of 88.18-07936




02/28/2018AppendixFiled Joint Appendix - Volume 26 of 88.18-07939




02/28/2018AppendixFiled Joint Appendix - Volume 27 of 88.18-07940




02/28/2018AppendixFiled Joint Appendix - Volume 28 of 88.18-07941




02/28/2018AppendixFiled Joint Appendix - Volume 29 of 88.18-07943




02/28/2018AppendixFiled Joint Appendix - Volume 30 of 88.18-07944




02/28/2018AppendixFiled Joint Appendix - Volume 31 of 88.18-07946




02/28/2018AppendixFiled Joint Appendix - Volume 32 of 88.18-07948




02/28/2018AppendixFiled Joint Appendix - Volume 33 of 88.18-07949




02/28/2018AppendixFiled Joint Appendix - Volume 34 of 88.18-07950




02/28/2018AppendixFiled Joint Appendix - Volume 35 of 88.18-07951




02/28/2018AppendixFiled Joint Appendix - Volume 36 of 88.18-07957




02/28/2018AppendixFiled Joint Appendix - Volume 37 of 88.18-07959




02/28/2018AppendixFiled Joint Appendix - Volume 38 of 88.18-07960




02/28/2018AppendixFiled Joint Appendix - Volume 39 of 88.18-07961




02/28/2018AppendixFiled Joint Appendix - Volume 40 of 88.18-07962




02/28/2018AppendixFiled Joint Appendix - Volume 41 of 88.18-07971




02/28/2018AppendixFiled Joint Appendix - Volume 42 of 88.18-07972




02/28/2018AppendixFiled Joint Appendix - Volume 43 of 88.18-07974




02/28/2018AppendixFiled Joint Appendix - Volume 44 of 88.18-07975




02/28/2018AppendixFiled Joint Appendix - Volume 45 of 88.18-07976




02/28/2018AppendixFiled Joint Appendix - Volume 46 of 88.18-07980




02/28/2018AppendixFiled Joint Appendix - Volume 47 of 88.18-07981




02/28/2018AppendixFiled Joint Appendix - Volume 48 of 88.18-07984




02/28/2018AppendixFiled Joint Appendix - Volume 49 of 8818-07986




02/28/2018AppendixFiled Joint Appendix - Volume 50 of 88.18-07988




02/28/2018AppendixFiled Joint Appendix - Volume 51 of 88.18-07989




02/28/2018AppendixFiled Joint Appendix - Volume 52 of 88.18-07992




02/28/2018AppendixFiled Joint Appendix - Volume 53 of 88.18-07994




02/28/2018AppendixFiled Joint Appendix - Volume 54 of 88.18-07995




02/28/2018AppendixFiled Joint Appendix - Volume 55 of 88.18-07996




02/28/2018AppendixFiled Joint Appendix - Volume 56 of 88.18-08000




02/28/2018AppendixFiled Joint Appendix - Volume 57 of 88.18-08001




02/28/2018AppendixFiled Joint Appendix - Volume 58 of 88.18-08003




02/28/2018AppendixFiled Joint Appendix - Volume 59 of 88.18-08004




02/28/2018AppendixFiled Joint Appendix - Volume 60 of 88.18-08005




02/28/2018AppendixFiled Joint Appendix - Volume 61 of 88.18-08007




02/28/2018AppendixFiled Joint Appendix - Volume 62 of 88.18-08008




02/28/2018AppendixFiled Joint Appendix - Volume 63 of 88.18-08009




02/28/2018AppendixFiled Joint Appendix - Volume 64 of 88.18-08010




02/28/2018AppendixFiled Joint Appendix - Volume 65 of 88.18-08011




02/28/2018AppendixFiled Joint Appendix - Volume 66 of 88.18-08023




02/28/2018AppendixFiled Joint Appendix - Volume 67 of 88.18-08024




02/28/2018AppendixFiled Joint Appendix - Volume 68 of 88.18-08025




02/28/2018AppendixFiled Joint Appendix - Volume 69 of 88.18-08026




02/28/2018AppendixFiled Joint Appendix - Volume 70 of 88.18-08027




02/28/2018AppendixFiled Joint Appendix - Volume 71 of 88.18-08028




02/28/2018AppendixFiled Joint Appendix - Volume 72 of 88.18-08031




02/28/2018AppendixFiled Joint Appendix - Volume 73 of 88.18-08032




02/28/2018AppendixFiled Joint Appendix - Volume 74 of 88.18-08033




02/28/2018AppendixFiled Joint Appendix - Volume 75 of 88.18-08035




02/28/2018AppendixFiled Joint Appendix - Volume 76 of 88.18-08037




02/28/2018AppendixFiled Joint Appendix - Volume 77 of 88.18-08038




02/28/2018AppendixFiled Joint Appendix - Volume 78 of 88.18-08040




02/28/2018AppendixFiled Joint Appendix - Volume 79 of 88.18-08041




02/28/2018AppendixFiled Joint Appendix - Volume 80 of 88.18-08043




02/28/2018AppendixFiled Joint Appendix - Volume 81 of 88.18-08045




02/28/2018AppendixFiled Joint Appendix - Volume 82 of 88.18-08046




02/28/2018AppendixFiled Joint Appendix - Volume 83 of 88.18-08048




02/28/2018AppendixFiled Joint Appendix - Volume 84 of 88.18-08050




02/28/2018AppendixFiled Joint Appendix - Volume 85 of 88.18-08052




02/28/2018AppendixFiled Joint Appendix - Volume 86 of 88.18-08053




02/28/2018AppendixFiled Joint Appendix - Volume 87 of 88.18-08054




02/28/2018AppendixFiled Joint Appendix - Volume 88 of 88.18-08056




03/08/2018Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the portions of the joint appendix received on March 1, 2018, under seal.18-09162




03/08/2018AppendixFiled Joint Appendix - Portions of Volumes 2, 4, 5, 6, 23, 24, 25, 26, 27, 28, 32, 33, 35, 40, 41, 44, 45, 48, 54 & 55 (SEALED).


03/27/2018MotionFiled Respondents' Motion for Extension of Time to File Answering Brief.18-11712




03/27/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Brief due: April 30, 2018.18-11714




05/01/2018BriefFiled Respondents' Answering Brief.18-16445




05/04/2018Notice/IncomingFiled Errata to Respondents' Answering Brief.18-17131




05/31/2018MotionFiled Appellant Pardee Homes of Nevada's Motion for Permission to File Reply Brief Exceeding Page and Type-Volume Limits.18-20797




06/06/2018MotionFiled Respondents' Response to Appellant Pardee Homes of Nevada, Inc's Motion for Permission to File Reply Brief Exceeding Page and Type-Volume Limits.18-21404




06/13/2018MotionFiled Appellant Pardee Homes of Nevada's Reply in Support of Motion for Permission to File Reply Brief Exceeding Page and Type-Volume Limits.18-22596




06/20/2018Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the reply brief received on May 31, 2018.18-23645




06/20/2018BriefFiled Appellant's Reply Brief.18-23647




06/20/2018Case Status UpdateBriefing Completed/To Screening.


07/06/2018MotionFiled Respondents' Motion for Sanctions.18-25675




07/06/2018ExhibitFiled Exhibits to Respondents' Motion for Sanctions.18-25676




07/10/2018Notice/IncomingFiled Respondents' Errata to Respondents' Motion for Sanctions.18-26231




07/17/2018MotionFiled Appellant Pardee Homes of Nevada, Inc.'s Response to Respondents' Motion for Sanctions.18-27315




07/25/2018MotionFiled Respondents' Motion For Permission To File A Reply Exceeding Page Limit.18-28397




08/09/2018Order/ProceduralFiled Order Denying Motion. Respondents have filed a motion for sanctions. The court declines to impose sanctions at this time. This denial is without prejudice, however, to respondents refiling such a motion after resolution of this appeal. fn1 [Cause appearing, respondents' motion for leave to file a reply in excess of the page limitation is granted. The clerk of this court shall file the reply received on July 25, 2018.]18-30557




08/09/2018MotionFiled Respondents' Reply in Support of Their Motion for Sanctions.18-30558




12/03/2018Order/Clerk'sFiled Clerk's Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument.  (SC)18-906729




12/04/2018Order/ProceduralFiled Order Re: Scheduling Oral Argument. The 2019 Sothern Nevada will hold oral argument in this matter on January 23, 2019, at 10:30 a.m., in Las Vegas. The argument shall be limited to 30 minutes. (SC).18-907031




01/09/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-01371




01/11/2019Notice/IncomingFiled Notice of Appearance of Counsel.  James J. Jimmerson, Esq. and James M. Jimmerson, Esq., of The Jimmerson Law Firm, P.C., hereby provide notice that James M. Jimmerson, Esq. and James J. Jimmerson, Esq. will appear on behalf of Respondents during the oral argument currently set for January 23, 2019 at 10:30 a.m. James M. Jimmerson, Esq. will be participating in oral argument on behalf of Respondents.  (SC)19-01687




01/14/2019BriefFiled Respondents' Notice of Supplemental Authorities. (SC)19-01900




01/15/2019BriefFiled Respondents' Second Notice of Supplemental Authorities. (SC)19-02310




01/18/2019BriefFiled Appellant's Notice of Supplemental Authorities. (SC)19-03033




01/22/2019BriefFiled Respondents' Response to Appellant's Notice of Supplemental Authorities. (SC)19-03127




01/23/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. SNP19-JH/LS/AS.


01/24/2019BriefFiled Appellant's Notice of Supplemental Authorities and Clarification of Record at Oral Argument. (SC)19-03846




01/28/2019BriefFiled Respondents' Response to Appellant's Clarification of the Record and Notice of Supplemental Authorities. (SC)19-04322




07/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in Part, Reversed in Part, and Remanded." Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Hardesty/Silver. 135 Nev. Adv. Opn. No. 22. SNP19-JH/LS/AS (SC)19-28438




07/18/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-30442




07/18/2019Filing FeeFiling fee paid. E-Payment $150.00 from Pat Lundvall. (SC)


09/27/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)19-40249




10/23/2019RemittiturIssued Remittitur. (SC).19-43794




10/23/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 29, 2019. (SC)19-43794





Combined Case View